United States Court of Appeals

                              FOR THE EIGHTH CIRCUIT


                                    ___________

                                    No. 97-2086
                                    ___________

Cyrill Athanasios Kolocotronis,     *
                                    *
           Appellant,               *
                                    * Appeal from the United States
      v.                            * District Court for the Eastern
                                    * District of Missouri.
Social Security Administrator,      *
                                    *      [UNPUBLISHED]
           Appellee.                *
                               ___________

                       Submitted:   April 28,1997

                            Filed: May 13, 1997
                                    ___________

Before BEAM, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.
      Cyrill A. Kolocotronis brought this action in the district court
alleging that he was improperly deprived of Social Security benefits while
he was involuntarily detained as a state mental patient.                  The district
court determined that the claim was frivolous and dismissed the complaint
pursuant to 28 U.S.C. § 1915(e)(2)(B), finding that Kolocotronis as an
individual confined in a penal institution on a felony conviction was not
entitled to Social Security benefits.         See Order dated February 3, 1997.
The   court   in   a   subsequent   order   dated   March   18,   1997,    found   that
Kolocotronis was not an incarcerated felon after all because he was
actually found not guilty because of his mental state at the time of the
alleged offense.       After this later finding, the court
did not, however, revisit the issue of whether the claim was frivolous.
This should have been done.   We, therefore, remand this matter to the
district court for further consideration in view of its holding of March
18, 1997.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-